Tilson, Judge:
The two appeals listed in schedule A, hereto attached and made a part hereof, were submitted for decision upon a stipulation the substance of which is that the market value or price at or about the dates of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for exportation to the United States in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress, and that there was no higher foreign value.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by said appeals is the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.